Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


   UNITED STATES OF AMERICA

               Plaintiff,
                                                       CASE NO: 0:12-CR-60016-KMW
   v.

   JAMES E. PRICE, III.,

               Defendant.

   _______________________________/



   DEFENDANT JAMES E. PRICE’S MOTION FOR COMPASSIONATE RELEASE AND
        MODIFICATION OF SENTENCE BASED ON RISK OF CORONA VIRUS



         Defendant, JAMES E. PRICE, III by and through the undersigned counsel,

   files his Motion for Compassionate Release and Modification of Sentence Based on

   Risk of Corona Virus and alleges as follows:

         1.    On June 29, 2012, the Defendant was found guilty by a jury of one

   count of Distribution of Child Pornography (18 U.S.C. 2252(a)(2)) and one count

   of Possession of Child Pornography (18 U.S.C. 2252(a)(4)(B)).

         2.    On March 22, 2013 the Honorable Court committed the Defendant to

   the custody of the United States Bureau of Prisons to be imprisoned for a term of

   one hundred fifty-six (156) months as to count 1 and one hundred twenty (120)



                                                               United States of America v. James E. Price
                                                                               Honorable Judge Williams
                                                                         Case No: 0:12-CR-60016-KMW
                                         Page 1 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 2 of 9



   months as to count 2 to run concurrently. Such prison terms are to be followed by

   twenty-five (25) years of supervised release.

         3.     The Defendant has served over ninety-six (96) months of his

   sentence.

         4.     The Defendant is currently being held at FCI Miami an according to

   the BOP website, has an expected release date of 7/23/2023.

         5.     On June 19, 2020 the undersigned counsel submitted a request for

   compassionate release to the Federal Bureau of Prisons on behalf of the Defendant.

         6.     On June 23, 2020, the Federal Bureau of Prisons confirmed receipt of

   the June 19, 2020 request.

         7.     As of the date of this motion, The Bureau of Prisons has not responded

   with a decision regarding the Defendant’s request for compassionate release. The

   thirty (30) day period provided for in 18 U.S.C. 3582 as amended by the First Step

   Act, expires on July 19, 2020. (See Exhibit “A” attached hereto)

         8.     The Defendant is a forty-nine (49) year old Hispanic male with a

   documented history of respiratory illness which has in the past required ICU level

   treatment.

         9.     We are in the midst of an unprecedented pandemic. COVID-19 has

   paralyzed the entire world. The disease has spread exponentially, shutting down

   schools, jobs, professional sports seasons, there is no approved cure, treatment or

   vaccine to prevent it.




                                                             United States of America v. James E. Price
                                                                             Honorable Judge Williams
                                                                       Case No: 0:12-CR-60016-KMW
                                         Page 2 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 3 of 9



         10.   People with pre-existing medical conditions- like the Defendant, face

   a particularly high risk of dying or suffering severe health effects should they

   contract the disease.

         11.   During his time in the Bureau of Prison, the Defendant has been an

   ideal inmate showing significant rehabilitation in prison and bettering himself

   with all the opportunities available to him through the Bureau.

         12.   The Defendant is clearly a non-violent offender, who throughout his

   life has never demonstrated a propensity for violence. Therefore, it is submitted

   that the Defendant would not be a threat or danger to society if released to home-

   confinement, with the usual conditions imposed including electronic monitoring.

         13.   In the event the Defendant is released on home-confinement, the

   Defendant will return to his wife and family in their New York home.

         14.    As of today July 13, 2020, there were over 3,441,503 cases of the

   novel corona virus reported in the United States with approximately 137,947

   fatalities thus far, and that number is continuing to grow.

         15.   Florida in particular has 282,435 cases, and that number is rising by

   over 12,000 cases a day.

         16.   As of July 9, 2020, there were 16 inmates and 4 staff members who

   has tested positive for the corona virus at Miami FCI.

         17.    People in prison or jail may have made bad decisions to wind up

   behind bars, but they are still human beings worthy of consideration during this

   medical emergency. As our country braces itself for more of the effects of the


                                                                 United States of America v. James E. Price
                                                                                 Honorable Judge Williams
                                                                           Case No: 0:12-CR-60016-KMW
                                         Page 3 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 4 of 9



   coronavirus, we should make sure that those in the justice system are protected

   as well.

         18.   Eminent experts have expressed their opinions regarding the COVID-

   19 virus and how those individuals who are presently incarcerated should be

   treated and protected. (Attached hereto as Exhibit “B” is the “Declaration for

   Persons in Detention and Detention Staff Regarding COVID-19” By Chris Beyrer,

   MD, MPH, Professor of Epidemiology, Johns Hopkins Bloomberg School of Public

   Health, Baltimore, MD.) (Attached hereto as Exhibit “C” is the Declaration of Dr.

   Jaimie Meyer, an Assistant Professor of Medicine at Yale School of Medicine and

   Assistant Clinical Professor of Nursing at Yale School of Nursing in New Haven,

   Connecticut.)

         19.   The COVID-19 pandemic poses a serious danger to society, and

   especially to at-risk or vulnerable inmates. COVID-19 poses a greater threat to

   Federal Bureau of Prison inmates than to the general population because inmates

   are confined in relatively close quarters and are unable to take the health

   precautions that many can take outside of prison, such as social distancing.

         20.   Very recently, on April 29, 2020, United States Magistrate Judge

   Lauren Fleischer Louis in United States v. Akrum Alrahib, SDFL Case Nos. 19-

   20165-CR-SMITH/LOUIS and 19-20664- CR-SMITH/LOUIS, ordered the release on

   bond of a defendant awaiting trial in two cases. The Court noted, “It is well-

   accepted that incarcerated individuals, and the employees who work in detention

   centers, face an even greater risk to the spread and exposure to the virus.


                                                             United States of America v. James E. Price
                                                                             Honorable Judge Williams
                                                                       Case No: 0:12-CR-60016-KMW
                                         Page 4 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 5 of 9



         21.    The CDC has acknowledged that correctional and detention facilities

   “present[ ] unique challenges for control of COVID-19 transmission among

   incarcerated/detained persons, staff, and visitors.” Interim Guidance on

   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

   Detention    Facilities,   Centers      for       Disease   Control              (Mar. 23,

   2020),      [https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

   detention/guidance correctional-detention.html] [hereinafter CDC Guidance on

   Correctional and Detention Facilities] (quoted in United States v. Roscoe, No. 19-

   CR-20537, 2020 WL 1921661, at *3 (E.D. Mich. Apr. 21, 2020)). “The necessarily

   close quarters and limited hygienic options for inmates of the Jail increases their

   risk of infection, which in turn risks the wellbeing of jail staff, their families, and

   the general community.” United States v. Daniels, No. 19-CR-00709-LHK (NC),

   2020 WL 1815342, at *3 (N.D. Cal. Apr. 9, 2020).”

         22.    In light of this unprecedented situation, Attorney General Barr has

   urged the Bureau of Prisons to transfer inmates to home confinement where

   appropriate to decrease the risks to their health. Memorandum from the Attorney

   General (Apr. 3, 2020). The memorandum states that inmates over 60 years of

   age with severe pre-existing medical conditions serving sentences for non-violent

   crimes may be transferred to home confinement. Attorney General William Barr

   also emphasizes the importance of protecting the public from individuals who may

   pose a danger to society and to prevent the over-burdening of the police force “with

   the indiscriminate release of thousands of prisoners onto the streets without any


                                                                United States of America v. James E. Price
                                                                                Honorable Judge Williams
                                                                          Case No: 0:12-CR-60016-KMW
                                           Page 5 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 6 of 9



   verification that those prisoners will follow the laws when they are released.” The

   memorandum also stresses the need for careful, individualized determinations on

   the appropriateness of releasing any given inmate and does not encourage a mass

   release of all qualifying inmates.

         23.    The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A),

   provides that: (A) the court, upon motion of the Director of the Bureau of Prisons,

   or upon motion of the defendant after the defendant has fully exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

   on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

   by the warden of the defendant’s facility, whichever is earlier, may reduce the

   term of imprisonment (and may impose a term of probation or supervised release

   with or without conditions that does not exceed the unserved portion of the

   original term of imprisonment), after considering the factors set forth in section

   3553(a) [18 USCS §3553(a)] to the extent that they are applicable, if it finds that

   — (i) extraordinary and compelling reasons warrant such a reduction; 18 U.S.C.

   §3582(c)(1)(A)(i).

         24.    Under the relevant Sentencing Guidelines Policy Statement, the court

   “may reduce a term of imprisonment . . . if, after considering the factors set forth

   in 18 U.S.C. §3553(a), to the extent they are applicable, the court determines that

   … extraordinary and compelling reasons warrant a reduction.” §1B1.13. The

   Court must also find that the defendant “is not a danger to the safety of any other

   person or to the community, as provided in 18 U.S.C. §3142(g).” Id. at policy stmt.


                                                              United States of America v. James E. Price
                                                                              Honorable Judge Williams
                                                                        Case No: 0:12-CR-60016-KMW
                                         Page 6 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 7 of 9



         25.    It is submitted that there are extraordinary and compelling reasons

   that warrant the granting of this request. Further, the 18 U.S.C. §3553(a) factors

   warrant home-confinement in this instance.

         26.    It is submitted that when the extremely minimal risk of danger to the

   community is weighed against the health and safety of the Defendant, it is the

   health and safety of the Defendant that should be of greater weight in this instance.

         27.    Pursuant to SDFL Local Rule 88.9, the undersigned counsel has

   consulted with Marc Anton, the Assistant United States Attorney assigned to this

   case, and he has advised that the Government intends to file an objection to this

   request.

         WHEREFORE, Defendant, JAMES E. PRICE, III, respectfully prays that this

   Honorable Court enter its order granting this Motion for Compassionate Release

   and Modification of Sentence to Home-Confinement Based on Risk of Coronavirus,

   and provide that the remainder of the Defendant’s sentence of imprisonment be

   converted to a sentence of home- confinement with the usual conditions imposed,

   including electronic monitoring



                                                    Respectfully submitted,

                                                    The Del Villar Firm, P.A.

                                                    By/s/ Jorge L. Del Villar.
                                                    Jorge L. Del Villar, Esq.




                                                                 United States of America v. James E. Price
                                                                                 Honorable Judge Williams
                                                                           Case No: 0:12-CR-60016-KMW
                                          Page 7 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 8 of 9



                                   CERTIFICATE OF SERVICE



         I HEREBY CERTIFY that on this 13th day of July, 2020. I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

   foregoing document is being served this day on all counsel of record or pro se parties

   identified on the attached service List in the manner specified, either via transmission

   of Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner for those counsel or parties who are not authorized to receive electronically

   Notices of Electronic Filing.



                                                     The Del Villar Firm, P.A.

                                                     By /s/ Jorge L. Del Villar.
                                                     Jorge L. Del Villar, Esq.
                                                     1450 Madruga Ave
                                                     Suite 211
                                                     Coral Gables, Florida 33146
                                                     Telephone: (305)669-7007
                                                     Florida Bar No. 022802
                                                     jdv.dvfirm@gmail.com
                                                     Attorney for the Defendant




                                                                  United States of America v. James E. Price
                                                                                  Honorable Judge Williams
                                                                            Case No: 0:12-CR-60016-KMW
                                           Page 8 of 9
Case 0:12-cr-60016-KMW Document 217 Entered on FLSD Docket 07/13/2020 Page 9 of 9



                                      SERVICE LIST

                      United States of America v. James E. Price
                           Case No. 0:12-CR-60016-KMW

   Robin Joy Farnsworth
   Federal Public Defender's Office
   One East Broward Boulevard
   Suite 1100
   Fort Lauderdale, FL 33301
   954-356-7436
   954-356-7556 (fax)
   Robin_Farnsworth@fd.org
   Assigned: 07/15/2013

   Marc Stuart Anton
   United States Attorney's Office
   500 East Broward Blvd.
   Suite 700
   Ft. Lauderdale, FL 33394
   954-660-5096
   954-356-7230 (fax)
   marc.anton@usdoj.gov
   Assigned: 06/06/2012

   Mark Dispoto
   United States Attorney's Office
   500 E Broward Boulevard
   7th Floor
   Fort Lauderdale, FL 33301-3002
   561-820-8711
   561-820-8777 (fax)
   mark.dispoto@usdoj.gov
   Assigned: 01/26/2012

   Thomas Franzinger
   U.S. Department of Justice
   Criminal Division
   1400 New York Avenue, NW
   Suite 600
   Washington, DC 20530
   202-616-1951
   thomas.franzinger@usdoj.gov
   Assigned: 02/24/2012

                                                           United States of America v. James E. Price
                                                                           Honorable Judge Williams
                                                                     Case No: 0:12-CR-60016-KMW
                                         Page 9 of 9
